Citation Nr: 0902466	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  99-11 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a disability 
manifested by headaches, sleepiness, poor memory and 
concentration, and sexual dysfunction, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a disability 
manifested by low back pain with numbness and weakness of the 
legs, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	E. Audrey Glover Dichter, 
Attorney

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to April 
1983 and from November 1990 to May 1991. The veteran also had 
periods of inactive duty training and active duty for 
training as a member of the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office, in San 
Juan, Puerto Rico.

The veteran had requested a personal hearing at the RO over 
which a Veterans Law Judge of the Board would have presided.  
However, in January 2001, he withdrew his request for a 
hearing.

This matter was previously before the Board in November 2003, 
at which time it was remanded for additional development.  
Thereafter, the claim was adjudicated by the Board in January 
2006.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2007 Joint Motion For Remand, the parties (veteran and 
VA) asked the Court to vacate the January 2006 Board decision 
and remand the case.  In a May 2007 Order, the Court granted 
the motion.  The case has been returned to the Board for 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case prior to 
further adjudication of this matter.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d) (2008).

Psychiatric disorder, to include PTSD

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008). 

The veteran had active service in support of Operation Desert 
Shield and Desert Storm during the Persian Gulf War.  His 
military occupational specialty (MOS) was military policeman.  
He was not wounded in action.  He did not receive a Combat 
Infantryman Badge nor was he awarded citations for valor.

The veteran's cited stressors include incidents of SCUD 
missile attack while serving in Saudi Arabia during the 
Persian Gulf War, handling enemy prisoners of war, seeing 
burned and disfigured bodies, and crossing minefields.  His 
report of separation from service confirms service in 
Southwest Asia from January 23, 1991, to April 30, 1991.  
Additionally, a statement from an officer in the veteran's 
unit indicates that their unit, the 544th Military Police 
Company, was based near Halif Al Batin during that conflict.

The United States Armed Services Center for Unit Records 
Research (USASCURR) [currently known as the U.S. Army and 
Joint Services Records Research Center (JSRRC)] is a service 
department archive that searches official records to uncover 
corroborating evidence of alleged stressors.  In a memorandum 
dated in December 2004, USASCURR advised that that the 544th 
Military Police Company, while housed at base camp in 
Dhahran, was subjected to an Iraqi SCUD missile attack on 
January 26, 1991.  Further, USASCURR related that a unit 
history from the 544th Military Police Company's higher 
headquarters states that the 544th Military Police Company 
supported in guarding and evacuating Iraqi prisoners of war.  
The unit history also shows that on February 2, 1991, a 
convoy stopped at a location south of the border and was 
unable to move through the breach because engineers were 
still clearing unexploded munitions in the roadway.  
Additionally, the history states that the unit traveled into 
Iraq to escort captured Iraqis and help set up a temporary 
holding area on March 1, 1991.  According to USASCURR, the 
veteran likely viewed the destruction of war while traveling 
through Iraq.  The Board is persuaded that the veteran's 
cited stressors have been verified.

The veteran's service medical records are negative of any 
reports of or treatment for any psychiatric disorder.  
Subsequent to service, VA outpatient treatment records dated 
from December 1994 show that the veteran began receiving 
treatment for symptoms associated with a psychiatric 
disorder, to include depression.

Statements, dated in February 1999, April 1999, and February 
2005, R. C. Marin, M.D., a physician of general medicine, in 
pertinent part, show that the veteran had PTSD with psychotic 
features as a consequence of military service.

A VA psychiatric examination report dated in March 2005 shows 
that the examiners opined that the veteran's mental disorder 
did not meet criteria to establish a diagnosis of PTSD. 

A December 2007 private psychiatric evaluation report from A. 
Oms Rivera, M.D., shows that the veteran was diagnosed with 
delayed onset PTSD.  It was concluded that the PTSD was 
caused by his service during the Persian Gulf War.  

In light of the conflicting medical opinions, the Board finds 
that on remand, the veteran should be scheduled for a VA 
psychiatric examination by an examiner that has not 
previously examined him so as to provide an opinion 
reconciling the conflicting evidence of record.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990); see also 38 C.F.R. §§ 
3.326, 3.327 (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2008).

Low back disorder; and back pain with numbness and weakness
of the legs, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2008).  In 
order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007).

The veteran asserts that he injured his low back, while 
unloading heavy boxes, when he was stationed in the Persian 
Gulf region.  He has submitted statements from fellow 
soldiers in his unit that indicate he hurt his low back 
unloading equipment and ammunition and was treated for low 
back pain, while serving in the Persian Gulf.

Service medical records and the April 1991 service separation 
examination report are negative for any diagnosis of or 
treatment for a low back injury.  

Statements from Dr. Marin dated in February 1999, April 1999, 
and February 2005, show that he opined that heavy lifting 
during service had caused damage at the L5-S1 level, and that 
he now had herniated lumbosacral disc disease stemming from 
the lifting injury during service.

A VA orthopedic examination report dated in February 2005 
shows that the examiner stated that the claims file had been 
reviewed and clinical evaluation had been performed.  The 
diagnoses were chronic active lumbosacral strain, discogenic 
disc disease of the lumbosacral spine at L5-S1, and lumbar 
spondylosis at the L5 level.  It was the examiner's opinion 
that the current lumbosacral spine disorder was unlikely to 
have been correlated to his activities during service.

A private medical record from K. L. Jarolem, M.D., dated in 
January 2008, shows that upon review of service and VA 
medical records, it was the examiner's opinion that it was 
more likely than not that his current medical back problems 
were due to his service-related injury.

In light of the conflicting medical opinions, the Board finds 
that on remand, the veteran should be scheduled for an 
appropriate VA examination by an examiner that has not 
previously examined him so as to provide an opinion 
reconciling the conflicting evidence of record.  

Headaches, sleepiness, poor memory and concentration, and 
sexual 
dysfunction, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2008).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The veteran maintains that he has headaches, sleepiness, poor 
memory and concentration, and sexual dysfunction stemming 
from an undiagnosed condition attributable to his active 
service in the Persian Gulf.

The veteran has not been provided with an appropriate VA 
examination in order to ascertain whether the conditions for 
which the veteran seeks service connection are at least as 
likely as not etiologically related to service, or whether 
any of the veteran's claimed disorders constitute a 
qualifying chronic disability under 38 C.F.R. § 3.317.  As 
such, a comprehensive VA examination and opinion is required 
in this case.  Assistance by VA includes obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the veteran a 
VA psychiatric examination to determine 
the nature, extent and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted, 
and the examiner should rule in or exclude 
a diagnosis of PTSD.  The report of 
examination should note all psychiatric 
disabilities found to be present, and the 
examiner should comment as to whether it 
is at least as likely as not that any 
psychiatric disability found to be present 
is related to or had its onset during 
service.  If the examiner diagnoses the 
veteran as having PTSD, the examiner 
should indicate the stressor(s) underlying 
that diagnosis.  The rationale for any 
opinion expressed should be provided in a 
legible report.  

2.  The RO/AMC shall schedule the veteran 
for a VA examination performed by a 
qualified physician, e.g., an orthopedist, 
to determine the etiology of any low back 
disorder found to be present on 
examination.  The claims folder should be 
made available and reviewed by the 
examiner.  All indicated tests should be 
performed and all clinical findings should 
be reported in detail.  The claims file 
must be made available to the examiner for 
review.

Based on examination findings, as well as 
a review of the record, the examiner is 
requested to state whether it is at least 
as likely as not that the veteran has a 
low back disability that is related to or 
had its onset in service.  In so doing, 
the examiner is requested to respond to 
the following:

(a)  The examiner should identify any 
current low back disorder found on 
examination;

(b)  The examiner should opine whether any 
current low back disorder is related to 
the veteran's period of active service, 
active duty for training, or inactive duty 
training, or whether any such a 
relationship is unlikely.

(c)  The examiner should opine whether any 
of the veteran's current findings, 
including low back pain with numbness and 
weakness of the legs, are attributable to 
some medically explained (known) illness 
or injury; and, if so, whether said 
disorder was incurred during active 
military service.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be provided.  It is requested that the 
examiner consider and reconcile the 
conflicting medical opinions of record and 
any contradictory evidence regarding the 
above questions.

3.  The RO/AMC shall schedule the veteran 
for an appropriate VA examination to 
determine the etiology of any disability 
manifested by headaches, sleepiness, poor 
memory and concentration, and sexual 
dysfunction found to be present on 
examination.  A complete history of the 
claimed disorder should be obtained from 
the veteran.  The claims folder must be 
made available and reviewed by the 
examiner.  All indicated tests should be 
performed and all clinical findings should 
be reported in detail.  The examiner is 
requested to provide an opinion as to 
whether the veteran has any disability 
manifested by headaches, sleepiness, poor 
memory and concentration, and sexual 
dysfunction.  An opinion should be 
provided as to the nature, date of onset, 
and etiology of each of the veteran's 
asserted disabilities found on 
examination.

The examiner should state whether any 
current headaches, sleepiness, poor memory 
and concentration, and sexual dysfunction 
found on examination had its onset during 
active service or is related to any in-
service disease or injury.  The examiner 
must also indicate whether the veteran has 
any such manifestations that by history, 
physical examination and laboratory tests 
cannot be attributed to any known clinical 
diagnosis or diagnoses.  If the 
manifestations are attributable to a known 
clinical diagnosis, the examiner must 
state whether it is at least as likely as 
not that the diagnosed condition is 
related to or had its onset in service.  
It is requested that the examiner consider 
and reconcile the conflicting medical 
opinions of record and any contradictory 
evidence regarding the above questions.

4.  The RO/AMC must readjudicate the 
veteran's claims.  If any benefits sought 
on appeal remain denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case which 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).   The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

